Order unanimously affirmed without costs. Memorandum: Respondent appeals from an order terminating her parental rights with respect to her 17-year-old daughter on the ground of abandonment. Petitioner established that respondent had not contacted her daughter in five or six years, and that, during the six-month period prior to the filing of the petition, respondent did not “visit the child and communicate with the child or agency, although able to do so and not prevented or discouraged from doing so by the agency” (Social Services Law § 384-b [5] [a]). Respondent failed to “show good reason for the failure to visit or communicate” (Matter of Charmaine T., 173 AD2d 625, 626). We do not consider the contention of respondent, raised for the first time on appeal, that it is contrary to legislative intent to *883terminate parental rights where, as here, adoption is not a “practical goal” because of the child’s age. (Appeal from Order of Onondaga County Family Court, Klim, J. — Terminate Parental Rights.)
Present — Pine, J. P., Hayes, Wisner, Boehm and Fallon, JJ.